Citation Nr: 1728581	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-48 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

 The Veteran had active service from September 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was most recently before the Board in March 2016.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was previously before the Board in March 2016 when it was remanded for an addendum opinion which addressed whether his pre-existing heart murmur was aggravated by his active service and whether his current ischemic heart disease was etiologically related to his active service.  

In response to the March 2016 Board remand August 2016 and February 2017 addendum opinions were obtained.  The August 2016 addendum opinion concluded there was no connection between asbestosis and heart murmurs.  The opinion provider also found the Veteran's cardiovascular disease was not caused by his heart murmur because there were no clinical studies stating the two conditions were etiologically related. 

The same opinion provider provided an additional addendum opinion in February 2017.  He noted the Veteran had heart attacks in 1984 and1999 and was diagnosed with ischemic heart disease many years after his separation from active service.  The opinion provider noted the Veteran's ischemic heart disease was a result of aging, bad genes, hypertension, and "bad luck."  As to whether the Veteran's heart disease was etiologically related to his active service the opinion provider stated "We have taken this notion to the r[i]diculous already.  Asbestosis is not causal of any heart disease including [ischemic heart disease].  End of story."

The Board finds the August 2016 and February 2017 addendum opinions to be inadequate.  The opinion provider noted there was no nexus between the Veteran's heart murmur and asbestosis.  The March 2016 Board remand requested the opinion provider opine as to whether the Veteran's heart murmur was aggravated by his active service to include his in-service exposure to asbestos.  The opinion provider stated there was no nexus between the Veteran's heart murmur and asbestosis.  The Board notes asbestosis is a condition caused by inhaling asbestos while asbestos is a material.  Thus, the opinion provider's opinion failed to properly address the Veteran's exposure to asbestos as requested by the Board remand.  Moreover, in the August 2016 opinion the opinion provider relied on the lack of scientific evidence supporting a nexus between heart disease and a heart murmur as positive evidence of a lack of nexus between the two.  However, as noted by the opinion provider, there is also no scientific evidence indicating heart disease and a heart murmur are not etiologically related.  The opinion provider failed to provide an adequate rationale explaining how he was able to conclude that the lack of scientific studies establishing whether there is a nexus between heart disease and heart murmurs is conclusive evidence that the two conditions are not etiologically related.  Thus an additional addendum opinion must be obtained on remand. 

Moreover, the Veteran appears to continue to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  Contact a VA opinion provider other than the one who provided the August 2016 and February 2017 addendum opinions and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider and all appropriate tests should be conducted.

Based on a review of the record, the opinion provider should address the following:  

(a)  Does the evidence of record clearly and unmistakably show that the Veteran's preexisting heart murmur was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  The opinion provider must assume that the Veteran was exposed to asbestos during his active service.

The opinion provider is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.  

The opinion provider should consider and discuss as necessary the following:

a.  A September 1964 enlistment examination which noted a functional systolic heart murmur; 

b.  An August 1968 separation examination noting the Veteran's heart was within normal limits; and 

c.  VA treatment records from January 1974 noting the Veteran complained of chest pain for the past 4 years and that the Veteran presented with a murmur and a history of a systolic murmur since 1964. 

(b)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current ischemic heart disease is etiologically related to his active service, to include asbestos exposure during service.  The opinion provider must assume that the Veteran was exposed to asbestos during service.

If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  After the above development, readjudicate the Veteran's claim of entitlement to service connection for a heart disability.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




